Dr. L. R. Noyes, Executive Director
Livestock Sanitary Commission of Texas
3320 West Seventh
Fort Worth 7, Texas
                              Opinion No. ww-670
                              Re:   Authority of the Livestock
                                    Sanitary Commission to quar-
                                    antine hides from diseased
                                    animals to prevent transmis-
                                    sion of disease, under Arti-
                                    cle 1525b, Vernon's Penal
Dear Dr. Noyes:                     Code.
        We quote from your letter relative to the above sub-
ject:
              "Recently an outbreak of anthrax occurred
         among cattle, in feed pens, in the Rio Grande
         Valley. One of the animals that died was removed
         to a slaughtering plant; the carcass prepared for
         sale for human consumption, and the hide placed
         in the vat. Disposition of the carcass was made
         by the State Department of Health.
             "This Commission quarantined the hide from
         the diseased animal, as well as contact hides, to
         prevent the dissemination of disease.
              "Other animals that died were moved to a
         rendering plant in the vicinity and tankage from
         the infected, as wellsas other dead animals, was
         processed and distributed to several individuals
         for feeing livestock.
         "Question 1, Does this Commission have authority,
         under Section 5, or any other Section of 1525b
         Vernon's Annotated Penal Statutes, to quarantine
         hides from diseased animals, as well as contact
         hides at slaughtering establishments and render-
         ing plants, to prevent transmission of disease?
                                                                 _-




&-. L   R. Noyes, page 2.   (WW-670)



           "Question 2, May this'Commission quarantine
           rendering plants and require cleaning and disin-
           fection, under supervision of a representative
           of the Department?
           "Question 3, Does this Commission have authority
           to require rendering plants to pick up and re-
           process tankage which the Commission has reason
           to believe Is an agency for the transmission of
           disease?"
           The Texas Constitution declares in Section 23 of Artl-
cle XVI:
                "The Legislature may pass laws for the regu-
           lation of live stock and the protection of stock
           raisers . . .'
         The Legislature has authority under the State's police
power to create the Livestock Sanitary Commission and to empower
it to establish, maintain and enforce quarantines authorized by
law as it may deem necessary, as well as power to authorize the
Commission to make reasonable rules and renulations to prevent
the spread of contagious disease                    Mulkey v.
State, 83 Tex. Crim. 1, 201 S.W.             Gandy v. State,
87Tex.Crim. 197, 220 S.W. 339
         Section 1, Article 1525b, Vernon's Texas Penal Code,
provides in part as follows:
                "It shall be the duty of the Live Stock
           Sanitary Commission . . . to protect all cattle,
           horses, mules, asses, sheep, goats, hogs, and
           other live stock, and all domestic animals and
           domestic fowls of this State from infection, con-
           tagion or exposure to the infectious, contagious
           and communicable diseases enumerated in this Sec-
           tion, to-wit: . . . anthrax . . . Said Commission
           may at its discretion whenever it is deemed neces-
           sary or advisable also to engage in the eradica-
           tion and control of any disease of any kind or
           character that affects animals, live stock, fowls,
           or canines regardless of whether said diseases
           are infectious, contagious or communirable and
           may establish necessary quarantines for said pur-
           pose. It shall be the duty of the Commission . . .
           to establish quarantines within the State of Texas
           on cattle, horses, mules, asses, sheep, goats, hogs
Dr. L. R. Noyes, page 3.


         and other live stock, domestic animals and
         domestic fowls, also counties, districts, areas,
         premises, lands, pastures, lots, ranches, farms,
         fields, ranges, thoroughfares, buildings, barns,
         stables, stock yards pens and other places when-
         ever said Commission ascertains that any of said
         diseases or the agency of transmission thereof
         exist in any of said places or among any of said
         live stock, domestic animals or domestic fowls,
         or that any of said places, live stock, domestic
         animals or domestic fowls are exposed to any of
         said diseases or to the terms or agency of trans-
         mission of any of said diseases. Said Commission
         shall adopt rules and regulations to be proclaimed
         by the Qovernor of the State of Texas for the pur-
         pose of carrying out and enforcing the provisions
         of this Act. . . .'
         Section 2 of the Statute reads In part as follows:
              "Whenever it is determined by Veterinarians
         in the employ of the Live Stock Sanitary Commie-
         sion that any contagious, infectious or communica-
         ble disease exists among any live stock . . . on
         any land or premises or other places, or that any
         live stock . . . premises or other places have
         been exposed or are exposed to the agency of trans-
         mission of any infectious, contagious or communica-
         ble disease, such exposure or infection shall be
         considered as continuing until the Live Stock Sani-
         tary Commission has eradicated the same through its
         prescribed methods under authority of law and of
         the rules and regulation: of the Live Stock Sani-
         tary Commission. . . .
         In Section 5 of the Statute, it is provided in part:
              "The Live Stock Sanitary Commission may es-
         tablish necessary quarantines for prohibiting or
         regulating the movement of any commodity or article
         . . . that the said Commission may ascertain to be
         carriers of any of the diseases mentioned in this
         Act whenever any of said diseases or exposure there-
         to exist in the Nation, State, territory or area
         to be quarantined. . . ."
         Clearly, the Livestock Sanitary Commission is auth-
orized under the authorities cited above to quarantine slaught-'
ering establishments, rendering plants, tankage and hides from
Dr. L. R. Noyes, page 4.     (~~-670)


diseased cattle, as well as hides which come In contact with
such hides at slaughtering establishments and rendering plants.
This assumea, of course, that the Commission has first made a
valid determination that such articles and places are infected
with anthrax or have been exposed to such Infection or the
agency of its transmission.
         It is also apparent from the foregoing authorities
that the Commission may require disinfection under supervision
of a representative of the Commission. But, by "require" we
mean no more than that the Commission may condition the removal
of the quarantine upon such disinfection. That such disinfec-
tion is to be by or under the supervision of a representative
of the Commission is seen from the portion of Section 2 quoted
above wherein exposure or infection of a place is said to be
considered as continuing "until the Live Stock Sanitary Commis-
sion has eradicated the same." Also, the same Section provides,
"In the trial of any case Involving the compliance or non-com-
pliance . . . with any provision of law requiring . . . disin-
fecting . . . it shall not be permissible to prove that the
same was done by anyone except an authorized representative of
said Commission. . . .'
         However, the Commission does not, in our opinion,
have authority to require rendering plants to pick up infected
tankage. To subject a business to quarantine until its premises
are decontaminated Is one thing and to require it to disinfect
someone else's premises by retrieving an infected product is
another. We find no statutory authorization for requiring the
latter.
         In Article 1525b, Vernon's Texas Penal Code, the
Commission is charged with the duty to "protect" domestic ani-
mals from anthrax and to engage in its "eradication and con-
trol." However, holding that the Commission thus acquired
power to make a rule and regulation requiring a business to
pick up its products based on this broad statement of general
duty would run afoul of the constitutional inhibition against
the delegation of legislative authority without setting definite
guides or standards. Tex. Con&., Art. III, Sec. 1; Williams v.
State, 146 Tex. Crlm. 430, 176 S.W.2d 177 (1943); 3 Tex.Jur.Supp.
rConst.     Law, Sec. 68.
         According to Section 1 of the Statute, the rules and
regulations,,madeby the Commission are to "carry out" and "en-
force" the provisions" of the Act. The "provisions" of the
Act only permit disinfection by the Commission and quarantine
of the article or place until disinfection has occurred. The
Dr. L. R. Noyes, page 5;   (w-670)


remedy afforded the Commission against persons who move infect-
ed products is by quarantine and criminal prosecution for moving
the article in violation of the quarantine and laws requiring
persons to destroy the carcass of a diseased animal. Compelling
repossession of infected articles Is nowhere authorized in the
statutes, either expressly or by implication.
         Whether reprocessing tankage ia a reasonable and
proper means of disinfecting the tankage and the premises where
it is located is a fact question. But, if this reprocessing is
necessary to remove the infection, there is no doubt that under
Article 1525b, Vernon's Texas Penal Code, such may be required
to be done under the supervision of a representative of the
Commission as a prerequisite to the removal of a quarantine on
the tankage or place.
         Accordingly, questions 1 and 2 are answered in the
affirmative, and question 3 is answered in the negative.

                           SUMMARY

              The Livestock Sanitary CommiasLon
              has authority to quarantine hides,
              tankage, rendering plants and
              slaughtering establishments, as
              well as to requlre disinfection of
              such articles and places under the
              supervision of a representative
              of the Commission where the Commis-
              slon has made a valid determination
              that said articles and places are
              infected with anthrax or have been
              exposed to such InfectIon or the
              agency of its transmission. Repro-
              cessing of such tankage may be re-
              quired to be made under the super-
              vision of a representative of the
              Commission If such reprocessing is
              necessary to such disinfection.
                                                               .-
                                                           -        .




Dr. L. R. Noyes, page 6.   (~~-6701


              But, the Commission is not auth-
              orized to require a rendering plant
              to retrieve products which have left
              the plant.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




HGB:mfh:zt


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. Arthur Sandlin
Jot Hodges, Jr.
Marvin H. Brown, Jr.

REVIEWED FOR THE ATTORNEY GENERAL
5BY: W. V. Geppert